 ERIE SAND STEAMSHIP COMPANY63Erie Sand Steamship CompanyandHoward A.Jonas.Case 6-CA-5001March 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn November 18, 1970, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in support of the Trial Examin-er's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Erie Sand Steamship Company, Erie,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.Inagreeingwith the Trial Examiner that Jonas was deniedemployment for discriminatory reasons, we rely on the fact that theaggressive fashion in which Jonas discharged the duties of his office as aunion business representative was the substantial, contributing factor in theRespondent's refusal to hire him.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding,with all parties except the charging party189 NLRB No. 13represented,was held before me in Erie,Pennsylvania, onSeptember9, 1970,upon the General Counsel's complaint,Idated July20, 1970,and respondent's answer.The soleissue raised by the pleadings and litigated at the trial waswhether respondent violated Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended(herein calledtheAct),by refusing to hire Howard Jonas,a formerbusiness representative of InternationalUnionof Operat-ing Engineers,Local 66,AFL-CIO (herein called theUnion).Uponthe entire record,2upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and the briefssubmitted by the General Counsel and respondent,3Imakethe following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Pennsylvania corporation whose principaloffice is located in Erie, Pennsylvania, is engaged in thebusiness of selling sand which it dredges from Lake Erie.During the year ending on July 19, 1970, a representativeperiod, respondent sold and shipped to customers locatedoutside the Commonwealth of Pennsylvania sand valued atmore than $50,000. Accordingly, I find that respondent isengaged in commerce within the meaning of the Act andthat the assertion of jurisdiction over this matter by theNational Labor Relations Board (herein called the Board)iswarranted.Siemons Mailing Service,122 NLRB 81, 85.It.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionBriefly, this case is concerned with respondent's refusal tohire Howard Jonas, a former business representative of theUnion,whom the Union referred to respondent foremployment. The General Counsel contends that respon-dent did not employ Jonas because of the militancy heexhibited while a representative of the Union and thatrespondent thereby violated Section 8(a)(1) and (3) of theAct.4 Denying this, respondent argues that Jonas was notIThe complaint was issued on a charge filed on April 29. 1970. byHoward A. Jonas.2 Issued simultaneously is a separate order correcting obviousinadvertent errors in the stenographic transcript of this proceeding.3Although all the arguments made by General Counsel and respondentand the authorities cited by them in support of their respective positions.whether appearing in their briefs or made orally during the trial. may notbe discussed in this Decision. each has been carefully weighed and studied.4 In pertinent part these sections provide:Sec.8(a) It shall be an unfair labor practice for an employer-(1) to interfere with. restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7:(3)bydiscrimination in regard to hire or tenureof employ-ment . . . to encourage or discouragemembership in any labororganization . .Section 7.insofar as relevant.states:(Continued) 64DECISIONS OF NATIONALLABOR RELATIONS BOARDhired because it was of the opinion that he was unsuited byreason of his personality and temperament to occupy theposition for which he was an applicant Respondent makesthe additional argument that its collective agreement withtheUnion gives it the right to reject any applicant foremployment referred by the Union and that it exercised thisright in refusing to employ Jonas.B.Preliminary Findings 5IRespondent's operationsRespondent is a wholly owned subsidiary of Ene Sandand Gravel Company (herein called Erie Sand) of whichEsco Dredge and Fill (herein called Esco) is a division.6Respondent, Erie Sand, and Esco share common premisesin Erie, Pennsylvania.As noted, respondent's business consists of dredging sandfrom Lake Erie To do this respondent operates severalvessels, including the M/VLakewoodRespondent's vessels are customarily away from port forseveral days at a time. During these periods their crews,which include crane operators, work and live in closequarters2.The relationship between respondent and itsaffiliateswith labor organizationsThe crane operators on respondent's vessels are repre-sented by the Union, with which respondent has hadcontractual relations for about 35 years. Its currentcollective agreement with the Union became effective onApril 1, 1968, and, by its terms, willremainin force until atleast March 31, 1971Respondent also deals with other labor organizationsrepresenting persons in its employ and has had contractswith them for almost as long as it has had contracts with theUnionLike respondent, its affiliates are parties tocontractswith the Union and other labor organizationscovering their employees in appropriate categories.3.Respondent's hiring practicesAs Sidney Smith, respondent's president, testified, whena crane operator is to be hired respondent "call [s] theunion for the man." This procedure is in accordance withrespondent's contract with the Union`7 which provides, inthisrespect,that respondent "shall give theUnionforty-eight (48) hours notice of its need for workmen, andwithin [this] period shall not hire persons not referred bytheUnion." The contract also provides that respondent"shall have the right to reject any applicant referred foremployment."For its part, when the Union receives a request for anemployee it resorts to a list, maintained on a seniority basis,Sec7Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aidor protection5The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondent's alleged unfair laborpractices and the conclusions to which they may give rise To the extentthat the contentions of the parties relate specifically to the findings madeof people who are out of work. Normally the Union referstheman whose name heads the list to the requestingemployer. If that person is unwilling to accept the job inquestion the next man on thelist isreferred.4.Howard Jonas as a business representative oftheUnionBefore 1966, Howard Jonas8 was a rank-and-filemember of the Union and worked as a journeyman heavyequipment operator, sometimes serving as the Union'ssteward. From August 1966 until about the end of February1970 Jonas was a business representative of the Union. Inthiscapacity Jonas negotiated collective agreements,policed and enforced such agreements, and prosecutedgrievances.Jonas performed his duties as a business representative ofthe Union with vigor and zeal. In this regard, Sidney Smith,respondent's president, testified that while Jonas was theUnion's business representative he caused respondent"more trouble than [it] ever had."Illustrative of the aggressiveness with which Jonas actedwhile he represented the Union and of the type of "trouble"he caused are the following several incidents involvingrespondent and Erie Sand, its parent corporation. In 1968Jonas represented the Union in negotiating with respon-dent for a collective-bargaining contract to replace onewhich was about to terminate Because no agreement wasreached upon the expiration of that contract Jonas placed apicket line at respondent's dock .9In June 1969 Jonas caused a short work stoppage byrespondent's employees to protest a claimed misassignmentof work. Several months later Jonas once again placed apicketline at respondent'spremises.This, because Jonaswas of the opinion that an officer of Erie Sand had renegedon a promise to confer with him before Erie Sand, throughitsEscoDivision, started to perform a particular job.Finally in this catalogue is a contract bargained out in 1969by Jonas, on behalf of the Union, with Ene Sand in whichhe was successful in obtaining the inclusion of improvedfringebenefitsand working conditions as well as asubstantial wage increase.Jonas' militancy as the Union's business representativewas not directed solely to respondent and its affiliates.Jonas conducted himself in a similar manner toward otheremployers with whom he dealt, and Smith, respondent'spresident, was aware of this.Based on his relationship with Jonas while he was theUnion's business representative Smith formed an opinionas to Jonas. In Smith's view, as he testified, Jonas "seemedto go out of his way to get the men stirred up . . was veryargumentative [and ] seemed to go out of his way to have aproblem."here they will be treated here, although they may again be considered inother contextseWhen appropriate, Erie Sand and Esco will be referred to collectivelyas respondent's affiliates7G C Exh 2"As noted, respondent's refusal tohire Jonas constitutes the subject ofthis proceeding9 It will be remembered that respondent and Erie Sand share commonfacilities ERIESAND STEAMSHIP COMPANY65C.Facts ConcerningRespondent'sAlleged UnfairLabor PracticesAs earlier set forth, the complaint alleges that respon-dent's refusal to hire Howard Jonas constituted unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act. The operative facts underlying these allegations areuncomplicated and uncontroverted.At the end of February 1970 Jonas resigned as businessrepresentative of the Union. Following his resignationJonas reverted to his status as a rank-and-file member ofthe Union and began, again, to work as a journeyman.In April 1970 a position as crane operator on respon-dent's vessel M/VLakewoodbecame vacant. In accordancewith the referral provisions of its contract with the Unionrespondent requested the Union to furnish it with a man tofill this job. At this time Jonas' name was on the Union's listof people who were out of work and he was referred torespondent by the Union.Respondent, however, refused to hire Jonas. Jonas'rejectionby respondent was based, as Sidney Smith,respondent's president, testified "in Part" because "inconnection with his duties representing the union" he"caused trouble .. . on stopping jobs." Smith gave anadditional reason for respondent's refusal to hire Jonas;namely, that he "didn't think [Jonas] was of the personalityor the temperment [sic] that should be on that vesselworking [and] living in confined quarters . . . where it'snecessary for a whole crew to get along together."D.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1)and (3) of the ActRespondent's principal argument, as asserted at theopening of the trial and amplified in its brief, is that it didnot hire Howard Jonas because it believed that hispersonality and temperament were such as to make himunsuitable for the vacant position it was seeking to fill.Regardless of its justification, if this were the sole, actualground on which Jonas was refused employment, respon-dent could not be faulted for exercising its businessjudgment in this manner.N.L.R.B. v. McGahey, et al., etc.,233 F.2d 406, 413 (C.A. 5),10But Jonas' claimed unsuitability by reason of histemperament and personality was not the only basis uponwhich he was rejected when referred by the Union. AsSidney Smith, respondent's president, testified in thisregard, respondent's refusal to hire Jonas was "in part"connected "with his duties representing the union" whichwere performed, I have found, in a vigorous, zealous, andaggressive manner."It is now well established that a discharge motivated inpart by discriminatory reasons is unlawful, even though itmay otherwise be motivated by lawful reasons.tt The10AlthoughMcGaheyand other cases cited below talk in terms ofdischarge, the same principles apply, under Section 8(a)(3) of the Act, withrespect to hiring.Phelps Dodge Corporation v. N. L. R. B.,313 U.S. 177, 187,191-193:Reliance Insurance Companies v. N.L.R.B.,415 F.2d 1, 6 (C.A.8)*" Film Inspection Service, Inc.,144 NLRB 1040, 1042.Although the portion of, the contract here relied upon by respondentappears earlier in thisDecision. it will be again set forth for readyquestion for determination is, therefore, whether a refusalto employ a former business representative of a union"motivated in part," as here, by his aggressiveness in thatoffice is discriminatory.InWest Texas Utilities Company,108 NLRB 407, 413,enfd. 218 F.2d 824 (C.A. 5), cert. denied 349 U.S. 953, theBoard answered this question in the affirmative. There theBoard said:[W ]e believe . . . that the Respondent demanded thenonemploymentof [BusinessAgent] Ray because hewas an active official of the same union which hadorganized the Respondent's employees . . . . It is clearthat the denial of employment to Ray constitutesdiscriminationwhich discouraged membership andactivity in the Union, within the meaning of Section8(a)(3) of the Act.. . .This statement by the Boardseemsto be dispositive ofthe issue here under discussion. I find, therefore, thatrespondent's refusal to hire Jonas was discriminatorilymotivated and, hence, in violation of the Act.Respondent defends its refusal to hire Jonas on anotherfront. The second defense line interposed by respondent isthat its denial of employment to Jonas was not an unfairlabor practice because its contract with the Union gave itthe right to reject Jonas upon his referral.12 Likerespondent's first position, thisis alsountenable.The Board is empowered, in vindication of the publicinterest, to bring to book perpetrators of unfair laborpractices 13 and to formulate and impose remedies which, asstated in Section 10(c), "will effectuate the policies of [the]Act."This power cannot be restricted by agreementsbetween private parties.N.L.R.B. v.Walt Disney Prod-uctions,146 F.2d 44,48 (C.A. 9), cert. denied 324 U.S. 877.Accordingly, its contract with the Union is of no avail torespondent insofar as its violative refusal to hire Jonas isconcerned. In sum, as the General Counsel aptly states onbrief,"respondent cannot hide behind [its] contract toavoid its statutory obligations nor use it to justify anunlawful act."Iconclude, therefore, that by refusing to hire Jonasrespondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) of the Act. I further concludethatby the same conduct respondent engaged in anindependent unfair labor practice within the meaning ofSection 8(a)(1) of the Act.Waumbec Mills, Inc.,15 NLRB37, 46, enfd. in this respect 114 F.2d 226 (C.A. 1).IV.THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICES UPON COMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations described insection 1, above, have a close,intimate,and substantialrelationship to trade, traffic, and commerce among thereference.Itprovides that respondent "shall have the right to reject anyapplicant referred for employment."13Section 10(a) of the Actrecites in pertinentpart "TheBoard isempowered ... to prevent any personfrom engagingin any unfair laborpractice (listed in section 8) affecting commerce." See also,in this respect,Amalgamated Utility Workers, etc. v. Consolidated Edison Company, etc.,309U.S. 261, 265. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act, my recommended Order will require respondent tocease and desist therefrom and to take such affirmativeaction as will effectuate the policies of the Act, including animmediate offer of employment to Howard Jonas as acrane operator on the M/VLakewoodAny backpay foundto be due to Jonas shall be computed in accordance withthe formula set forth in F. WWoolworth Company,90NLRB 289, and shall include interest in the amount andmanner provided for inIsis Plumbing & Heating Co,138NLRB 716.Because unfair labor practices which result in thedeprivation of employment, as is the situation here, go "tothe very heart of the Act," 14 broad cease-and-desistprovisions will be included in my recommended Order.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to hire Howard Jonas because of thevigor, zeal, and agressiveness with which he performed hisduties as a business representative of the Union, therebyinterfering with, restraining, and coercing employees in theexercise of rights guaranteed in Section 7 of the Act,respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By refusing to hire Howard Jonas because of thevigor, zeal, and aggressiveness with which he performed hisduties as a business representative of the Union, therebydiscouragingmembership in the Union, respondent hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.The unfair labor practices engaged in by respondentas set forth in Conclusions of Law 3 and 4, above, affectcommerce within the meaning of Section 2(6) and (7) of theActUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER 15Respondent, Erie Sand Steamship Company, its officers,agents, successors, and assigns, shall.i4NLRB v Entwistle Manufacturing Company,120 F 2d 532, 536(C A 4)i''In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board. thefindings, conclusions, recommendations, and recommended Order hereinshallas provided in Section 10248 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, and1.Cease and desist from:(a)Discouraging membership in International Union ofOperating Engineers, Local 66, AFL-CIO, or any otherlabororganization,by discriminating in any manneragainst employees in regard to hire or tenure of employ-ment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheirown choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentin conformity with Section 8(a)(3) of said Act.2Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Offer to Howard Jonas immediate employment as acrane operator on the vessel M/VLakewoodor, if thatjobno longer exists, to a substantially equivalent positionwithout prejudice to any rights and privileges he might haveacquired had discrimination not been practiced againsthim, and make Howard Jonas whole in the manner set forthin the section of this Decision entitled "The Remedy" forany loss of earnings he may have suffered by reason of thediscrimination practices against him.(b)NotifyHoward Jonas if presently serving in theArmed Forces of the United States of his right toemployment as set forth above upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order(d) Post at all its premises and docks, wherever located,copies of the attached notice marked "Appendix." 16 Copiesof said notice, on forms provided by the Regional Directorfor Region 6 of the National Labor Relations Board, afterbeing duly signed by respondent's authorized representa-tive,shallbe posted by respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays therafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing, within 20all objections thereto shall he deemed waived for all purposesis In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgement of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board" ERIE SANDSTEAMSHIPCOMPANY67days from the receipt of this Decision, what steps have beenzealousway in which he carried out his duties astaken to comply herewith.1717 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegional Director for Region 6,in writing, within 20 days fromthedate of this Order,what steps respondent has taken to complyherewith 'APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all sides had the opportunity topresent their evidence,the NationalLaborRelations Boardhas found that we violated the law and has ordered us topost thisnotice and we intend to carry out the order of theBoard, and abide by the following-WE WILL NOT refuseto hire any person and WE WILLNOI fire or layoffany person because he was, or is, abusiness representative,officer, official,or steward ofInternational Union of Operating Engineers,Local 66,AFL-CIO, or ofany other union.WL WILLNOT refuse to hire any person and WE WILLNOI fire orlayoff any personbecause of the way hecarriedout,or carries out, his duties as businessrepresentative,officer,official,or steward of Interna-tionalUnion of Operating Engineers,Local 66,AFL-CIO,or of any other union.As it has been decided that we refused to hireHoward Jonas as a crane operator on the M/VLakewoodwhen he was dispatched to us by Internation-alUnion of Operating Engineers, Local 66,AFL-CIO,because of the aggressive,vigorous,militant,andbusiness representative of that Union, We will offerHoward Jonas immediate employment as a craneoperator on the M/VLakewoodWE WILL pay Howard Jonas any wages lost by himbecause we refused to hire him.WE WILL NOTin any way interfere with,restrain, orcoerce you in the exercise of any rights guaranteed toyou by the National LaborRelationsAct. In thisconnection,WE WILL respect your rights toself-organization,to form,join,or assist any union, tobargain collectively through any union or representativeof your choice as to wages, hours of work, and any otherterm or condition of employment. You also have theright,which We will also respect,to refrain from doingsoDatedByERIE SAND STEAMSHIPCOMPANY(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania15222,Telephone412-644--2977